Case 3:15-cv-01143-BJD-PDB Document 231 Filed 12/07/18 Page 1 of 4 PageID 10374




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION
    Winn-Dixie Stores, Inc. and
    Bi-Lo Holdings, LLC,

            Plaintiffs,
                                                 Case No. 3:15-cv-01143-J-39PDB
    v.

    Southeast Milk, Inc., et al.,

            Defendants.
                                          /

         PLAINTIFFS’ UNOPPOSED MOTION TO PERMIT THE WITHDRAWAL OF
         CHRISTOPHER STUART AS PLAINTIFFS’ COUNSEL AND THE REMOVAL
          OF LIANA ALSTON FROM BEING LISTED AS PLAINTIFFS’ COUNSEL

            Plaintiffs, Winn-Dixie Stores, Inc. and Bi-Lo Holdings, LLC, (“Plaintiffs”) hereby

    move this Court to permit: (i) the withdrawal of attorney Christopher Stuart as Plaintiffs’

    counsel; and (ii) the removal of Liana Alston from being listed as Plaintiffs’ counsel, as both

    Mr. Stuart’s and Ms. Alston’s ECF listings as such were inadvertent, and state:

            1.       Plaintiffs have been represented by Ahern and Associates, P.C. in this matter

    since it was filed and Patrick J. Ahern appeared on behalf of his firm. Mr. Ahern has been

    admitted pro hac vice in this case. Plaintiffs are also represented, as co-counsel with Mr.

    Ahern, by H. Timothy Gillis and Jeffrey S. York, of the Jacksonville, Florida office of Shutts

    & Bowen LLP. Mr. Gillis and Mr. York are local members of the Bar of this Court and Mr.

    Gillis sponsored Mr. Ahern’s pro hac vice appearance.

            2.       The relief requested by this Motion results from an inadvertent filing error.

    Specifically, on April 26, 2018, Plaintiffs filed their Response to Defendants’ Motion for
Case 3:15-cv-01143-BJD-PDB Document 231 Filed 12/07/18 Page 2 of 4 PageID 10375




    Enforcement or Clarification of Order (Dkt. 158) (the “Motion”).            In the Motion, the

    signature block for Ahern and Associates, P.C. inadvertently listed Christopher Stuart, a

    member of the Ahern law firm and licensed attorney, but who has not been admitted pro hac

    vice to practice in this case, and Liana Alston, who is Mr. Ahern’s legal assistant and not a

    lawyer, in addition to Mr. Ahern on the signature block. The inclusion of Mr. Stuart and Ms.

    Alston was a scrivener’s error and an oversight and they should not have been listed under

    the Ahern and Associates, P.C. block, and it should have just been Mr. Ahern.

           3.       After the filing of the above-referenced Response with Mr. Stuart and Ms.

    Alston inadvertently included on its signature block, they were then added to this case as

    attorneys for Plaintiffs in the ECF filing system. As stated, Mr. Stuart has no appeared pro

    hac vice in this case, and Ms. Alston, while an employee of the Ahern law firm, is not an

    attorney. Accordingly, to fix this inadvertent inclusion of Mr. Stuart and Ms. Alston as listed

    “counsel” for Plaintiffs in this case, Plaintiffs move this Court to enter an Order granting this

    Motion and permitting the withdrawal of Mr. Stuart as Plaintiffs’ counsel and removal of Ms.

    Alston from the ECF system listing Plaintiffs’ counsel due to the clerical error that occurred.

    There is no prejudice that can occur because Plaintiffs will continue to have representation as

    described herein by Messrs. Gillis, York, and Ahern.

           WHEREFORE, Plaintiffs respectfully request that this Court grant Plaintiffs’

    Unopposed Motion to permit attorney Christopher Stuart to withdraw as Plaintiffs’ counsel in

    this case and to remove Liana Alston from being listed as Plaintiffs’ counsel in the ECF system.




                                                   2
Case 3:15-cv-01143-BJD-PDB Document 231 Filed 12/07/18 Page 3 of 4 PageID 10376




    Respectfully submitted December 7, 2018.



                                                        By: /s/Jeffrey S. York
                                                        H. Timothy Gillis
                                                        Florida Bar No. 133876
                                                        Jeffrey S. York
                                                        Florida Bar No. 0987069
                                                        Shutts & Bowen LLP
                                                        1022 Park Street, Suite 308
                                                        Jacksonville, FL 32204
                                                        Phone: (904) 899-9926
                                                        Fax: (904) 899-9965
                                                        tgillis@shutts.com
                                                        jyork@shutts.com

                                                         Patrick J. Ahern
                                                         Theodore Bell
                                                         Ahern and Associates, P.C.
                                                         8 South Michigan Avenue
                                                         Suite 3600
                                                         Chicago, IL 60603
                                                         (312) 404-3760
                                                         patrick.ahern@ahernandassociatespc.com
                                                         (Admitted Pro Hac Vice)

                                                         Attorneys for Plaintiffs Winn-Dixie
                                                         Stores, Inc., and Bi-Lo Holdings, LLC


                           CERTIFICATE OF FAITH CONFERENCE

           In accordance with Local Rule 3.01(g), prior to the filing of this Motion, counsel for

    Plaintiffs conferred with counsel for Defendants, who indicated that they do not oppose the

    relief requested in this Motion.


                                                /s/Jeffrey S. York
                                                        Attorney




                                                 3
Case 3:15-cv-01143-BJD-PDB Document 231 Filed 12/07/18 Page 4 of 4 PageID 10377




                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on December 7, 2018 I electronically filed the foregoing

    with the Clerk of Court pursuant to the Administrative Procedures for Electronic Filing in

    Civil and Criminal Cases of this Court by using the CM/ECF System, which will send a

    notice of electronic filing to all counsel of record.

                                                    /s/Jeffrey S. York
                                                            Attorney




                                                     4
